 Case 1:19-cr-00392-PKC Document 44 Filed 03/06/20 Page 1 of 2 PageID #: 216

                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York

AAS/SME/LMB/CJN                                 271 Cadman Plaza East
F. #2019R01145                                  Brooklyn, New York 11201



                                                March 6, 2020


By FedEx and ECF

Moe Fodeman, Esq.
Wilson Sonsini Goodrich & Rosati
1301 Avenue of the Americas, 40th Floor
New York, New York 10019

             Re:    United States v. Bo Mao
                    Criminal Docket No. 19-392 (PKC)

Dear Mr. Fodeman:

              Enclosed please find a CD containing an overlay for three previously
produced documents identified as “Attorneys’ Eyes Only” pursuant to the Protective Order
entered by the Court on January 10, 2020. See ECF Docket Entry No. 30.



                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                          By:    /s/ Sarah M. Evans
                                                Alexander A. Solomon
                                                Sarah M. Evans
                                                Assistant U.S. Attorneys
                                                (718) 254-7000

                                                DEBORAH L. CONNOR
                                                Chief, Money Laundering and Asset
                                                Recovery Section, Criminal Division
                                                U.S. Department of Justice
 Case 1:19-cr-00392-PKC Document 44 Filed 03/06/20 Page 2 of 2 PageID #: 217



                                        By:    /s/ Christian Nauvel
                                               Christian J. Nauvel
                                               Laura Billings
                                               Trial Attorneys

                                               JAY I. BRATT
                                               Chief, Counterintelligence and
                                               Export Control Section
                                               National Security Division
                                               U.S. Department of Justice

                                        By:    /s/ Thea D. R. Kendler
                                               Thea D. R. Kendler
                                               David Lim
                                               Trial Attorneys
Enclosure

cc:   Clerk of the Court (PKC) (by ECF) (without enclosures)




                                           2
